Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP2012088610A), hereinafter Araki, in view of Suwa et al. (U.S. 2011/0230584 A1), hereinafter Suwa.
Regarding claim 1, Araki teaches a negative photosensitive resin composition (Page 2, Para. 7) comprising: (A) a siloxane resin having a radically polymerizable group and a carboxyl group (a-1; Page 2, Para. 7); (B) a reactive monomer (C; Page 2, Para. 7); a radical photopolymerization initiator (B; Page 2, Para. 7); and (E) a siloxane compound having an oxetanyl group (Page 5, Para. 13). Araki does not specifically teach that the composition further contains silica particles.
Suwa teaches a known negative (see [0056]) photosensitive resin composition ([0014]) comprising: (A) a siloxane resin having a radically polymerizable group and a carboxyl group (A; [0014]); (B) a reactive monomer (C; [0014]); and (C) a radical photopolymerization initiator (B; [0014]). Suwa teaches that the composition may further comprise (D) silica particles (D metal compound particles, [0073]; silica particles, [0074]).  By containing the metal compound particles, a refractive index can be adjusted to a desired range, and the hardness, abrasion resistance, and cracking resistance of a cured film formed from the composition can be improved ([0073]). Additionally, by selecting the metal compound particles to be silica particles, a low refractive index may be obtained ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included metal compound particles, such as silica particles, in the composition of Araki, per the teachings of Suwa. The compositions of Araki and Suwa are analogous as shown above, and this addition would allow for the improvement of the hardness, abrasion resistance, and cracking resistance of a cured film formed from the composition, and for the adjustment of a refractive index.
Regarding claim 2, Suwa further teaches ([0077]) the negative photosensitive resin composition according to claim 1, comprising 1 to 70 wt% of the silica particles (D) in a solid content of the negative photosensitive resin composition. This range wholly encompasses the claimed range of 10 to 50 wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the total solid content of the silica particles in the negative photosensitive resin composition of Araki modified by Suwa to be 10 to 50 wt%. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 4, Araki further teaches (Page 1, Para. 1) a cured film that is a cured product of the negative photosensitive resin composition according to claim 1.
Regarding claim 5, Araki further teaches (Page 1, Para. 3) the negative photosensitive resin composition according to claim 1, intended for forming a glass-reinforcing resin layer.
Regarding claim 6, Araki further teaches (Page 1, Para. 3) a glass-reinforcing resin layer that is a cured product of the negative photosensitive resin composition according to claim 1.
Regarding claim 7, Araki further teaches the glass-reinforcing resin layer according to claim 6, having a thickness of 10 µm or less (1.5 µm; Page 8, Para. 2).
Regarding claim 8, Araki further teaches (Page 9, Para. 6) a reinforced glass comprising: a glass substrate; and the glass-reinforcing resin layer according to claim 6 on the glass substrate.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (JP2012088610A), hereinafter Araki, in view of Suwa et al. (U.S. 2011/0230584 A1), hereinafter Suwa, as applied to claims 1-2 and 4-8 above, and further in view of Fujiwara et al. (JP2015064516A), hereinafter Fujiwara.
Regarding claim 3, Araki further teaches that the negative photosensitive resin composition according to claim 1 further comprises a metal chelate compound (Page 7, Para. 7). However, Araki is silent regarding further details (such as chemical structure) about said metal chelate compound.
Fujiwara teaches a known negative (see Page 5, Para. 2) photosensitive resin composition (Page 2, Para. 5) comprising:  (A) a siloxane resin having a radically polymerizable group and a carboxyl group (a; Page 2, Para. 5); (B) a reactive monomer (c; Page 2, Para. 5); (C) a radical photopolymerization initiator (b; Page 2; Para. 5); and (D) silica particles (d, Page 2 para 5; see Page 3, Para 2). Fujiwara further teaches that the composition may further contain a metal chelate compound (Page 3, Para. 6) represented by general formula 19 of the instant claim (general formula (1) of Fujiwara; see Page 2 of original Japanese version). Said addition allows for the improved adhesion at the time of development and moisture and heat resistance of the resulting cured film (Page 3, Para. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included the metal chelate compound represented by {instant general formula (19)/ Fujiwara's general formula (1)} in the composition of modified Araki. The compositions of Araki/Suwa and Fujiwara are analogous as shown above, Araki allows for the further addition of a metal chelate compound, and Fujiwara teaches that such an addition would allow for improved adhesion at the time of development and moisture and heat resistance of the resulting cured film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737   	/DUANE SMITH/                                                   Supervisory Patent Examiner, Art Unit 1737